Citation Nr: 1532379	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  08-26 854	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error was made in a March 2005 decision of the Board of Veterans' Appeals that denied entitlement to service connection for herpes simplex, type II.

(There are 11 other issues that will be the subject of a separate Board decision).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) on its own motion pursuant to 38 U.S.C.A. § 7111 (West 2014).

The Board previously denied entitlement to service connection for herpes simplex, type II, in March 2005.  The Veteran attempted to appeal the decision to the Court of Appeals for Veterans Claims (Court), but his appeal was dismissed as untimely.  Therefore, the decision has not been decided by a court of competent jurisdiction and is subject to revision or reversal on the basis of clear and unmistakable error (CUE).  38 C.F.R. § 20.1400(b) (2014); see Cacciola v. Gibson, 27 Vet. App. 45 (2014) (an issue has not been decided by a court of competent jurisdiction unless there is a decision on merits).  


FINDINGS OF FACT

The Board's March 2005 decision that denied entitlement to service connection for herpes simplex, type II, contained an outcome determinative factual error.  


CONCLUSION OF LAW

Clear and unmistakable error was made in the March 2005 Board decision that denied entitlement to service connection for herpes simplex, type II.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400, 20.1403, 20.1407 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A, 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-141 1 (2014).  The Board has original jurisdiction to consider motions for revision of prior Board decisions.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411. 

There is a three part test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).   The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. 

An error cannot be CUE unless it is absolutely clear that a different result would have ensued, but for the error.  38 U.S.C.A. § 7111(e).

In its March 2005 decision, the Board found that "herpes simplex [was] not shown in active service or for many years thereafter."  In its rationale, the Board stated an August 2003 VA examiner did not link herpes to active service "on any basis."  However, the diagnostic summary of the August 2003 examination report clearly indicates that the first episode of treatment for herpes was November 1974.  This is consistent with an entry in the Veteran's service treatment records reporting a pustular rash on the penis.  The March 2005 decision clearly considered the incorrect facts.  

Additionally, the Board failed to address an August 1998 treatment note from the Veteran's dermatologist, M.J., M.D., who referenced the November 1974 entry in the Veteran's service treatment records as the first documented treatment for herpes.  The Board also discounted the February 2000 opinion of a VA physician who determined herpes onset in service on the basis that there was no rationale provided and no evidence of review of the claims file, even though the opinion clearly states the physician reviewed the Veteran's claims file.

It is undebatable that the March 2005 decision erred in not considering an accurate record.  Russell, 3 Vet. App. at 313.  The factual error regarding the August 2003 examination report was outcome determinative, as the report clearly indicates herpes onset in service in November 1974.  It is absolutely clear that a different result would have ensued, but for the error.  The Board also failed to consider other probative evidence and appears to have substituted its own medical judgment for that of medical professionals.  See Colvin v Derwinski, 1 Vet App 171 175 (1991).  Thus, reversal of the March 2005 decision is warranted due to clear and unmistakable error.


ORDER

The Board's March 2005 decision is reversed on the grounds of CUE, and entitlement to service connection for herpes simplex, type II, is granted



                       ____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



